Title: From Thomas Jefferson to John Lenthall, 14 July 1805
From: Jefferson, Thomas
To: Lenthall, John


                  
                     July 14. 1805.
                  
                  Memorandums for mr Lenthall.
                  In the cellar put shelves 2 f. 6. I wide, around the whole room, the shelves to have 12. I. clear between them.
                  The wall of the ice house to be raised 5. f. above the common floor of the offices, & there covered flat with boards, tongued & grooved to keep the dust from falling thro on the ice.
                  On the North side, & at the top of the wall should be a square opening of about 2 f. 6. I. wide & high, to shoot the ice in from that side, if found convenient.
                  one of the coal cellars will be for pit coal the other charcoal; there must therefore be a floor over both for the wood room.
                  plaistering of Commee room of Senate.
                  mr Mather’s timber.
               